Exhibit 10.3
 
THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
DETHRONE ROYALTY HOLDINGS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.


DETHRONE ROYALTY HOLDINGS, INC.


WARRANT TO PURCHASE SHARES OF COMMON STOCK


1. Issuance. In consideration of good and valuable consideration as set forth in
the Purchase Agreement (defined below), including without limitation the
Purchase Price (as defined in the Purchase Agreement), the receipt and
sufficiency of which are hereby acknowledged by Dethrone Royalty Holdings, Inc.,
a Nevada corporation (the “Company”); [_______], a [_______] corporation, its
successors and/or registered assigns (the “Holder”), is hereby granted the right
to purchase at any time on or after the Issue Date (as defined below) until the
date which is the last calendar day of the month in which the fifth anniversary
of the Issue Date occurs (the “Expiration Date”), a number of fully paid and
nonassessable shares (the “Warrant Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), equal to $112,000 divided by the
Conversion Price (as defined in the Master Note, as of the Issue Date), as such
number may be adjusted from time to time pursuant to the terms and conditions of
this Warrant to Purchase Shares of Common Stock (this “Warrant”).  This Warrant
is being issued pursuant to the terms of that certain Securities Purchase
Agreement dated [_______], to which the Company and the Holder are parties (as
the same may be amended from time to time, the “Purchase Agreement”).
 
Unless otherwise indicated herein, capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.
 
This Warrant was originally issued to the Holder on [_______] (the “Issue
Date”).
 
2. Exercise of Warrant.
 
2.1. General.
 
(a) This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Issue Date and ending on the Expiration Date. Such
exercise shall be effectuated by submitting to the Company (either by delivery
to the Company or by email or facsimile transmission) a completed and duly
executed Notice of Exercise substantially in the form attached to this Warrant
as Exhibit A (the “Notice of Exercise”). The date such Notice of Exercise is
either faxed, emailed or delivered to the Company shall be the “Exercise Date,”
provided that, if such exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder shall tender this Warrant to the Company
within five (5) Trading Days thereafter, but only if the Warrant Shares to be
delivered pursuant to the Notice of Exercise have been delivered to the Holder
as of such date.  The Notice of Exercise shall be executed by the Holder and
shall indicate (i) the number of Delivery Shares (as defined below) to be issued
pursuant to such exercise, and (ii) if applicable (as provided below), whether
the exercise is a cashless exercise.
 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of this Warrant, the term “Trading Day” means any day during which
the principal market on which the Common Stock is traded (the “Principal
Market”) shall be open for business.
 
(b) Notwithstanding any other provision contained herein or in any other
Transaction Document  to the contrary, at any time prior to the Expiration Date,
the Holder may elect a “cashless” exercise of this Warrant for any Warrant
Shares whereby the Holder shall be entitled to receive a number of shares of
Common Stock equal to (i) the excess of the Current Market Value (as defined
below) over the aggregate Exercise Price of the Exercise Shares (as defined
below), divided by (ii) the Adjusted Price of the Common Stock (as defined
below).
 
For the purposes of this Warrant, the following terms shall have the following
meanings:
 
“Adjusted Price of the Common Stock” shall mean the lower of (i) any Conversion
Price (as defined in the Master Note or each Subsequent Note, as applicable), as
such Conversion Price may be adjusted from time to time pursuant to the terms of
the Note (solely for the purpose of determining the then-current Conversion
Price under this definition of “Adjusted Price of the Common Stock,” each
cashless exercise of this Warrant shall be deemed a conversion under the Note),
and (ii) the Exercise Price, without regard to whether the Master Note or any
Subsequent Note remains outstanding or has been fully repaid, cancelled or
otherwise retired, on any relevant Exercise Date.
 
“Current Market Value” shall mean an amount equal to the Market Price of the
Common Stock (as defined below), multiplied by the number of Exercise Shares
specified in the applicable Notice of Exercise.
 
“Closing Price” shall mean the 4:00 P.M. last sale price of the Common Stock on
the Principal Market on the relevant Trading Day(s), as reported by Bloomberg LP
(or if that service is not then reporting the relevant information regarding the
Common Stock, a comparable reporting service of national reputation selected by
the Holder and reasonably acceptable to the Company) (“Bloomberg”) for the
relevant date.
 
“Delivery Shares” means those shares of Common Stock issuable and deliverable
upon the exercise of this Warrant.
 
“Exercise Price” shall mean $0.025 per share of Common Stock, as the same may be
adjusted from time to time pursuant to the terms and conditions of this Warrant.
 
“Exercise Shares” shall mean those Warrant Shares subject to an exercise of the
Warrant by the Holder.  By way of illustration only and without limiting the
foregoing, if (i) the Warrant is initially exercisable for 4,180,000 Warrant
Shares and the Holder has not previously exercised the Warrant, and (ii) the
Holder were to make a cashless exercise with respect to 5,000 Warrant Shares
pursuant to which 6,000 Delivery Shares would be issuable to the Holder, then
(1) the Warrant shall be deemed to have been exercised with respect to 5,000
Exercise Shares, (2) the Warrant would remain exercisable for 4,175,000 Warrant
Shares, and (3) the Warrant shall be deemed to have been exercised with respect
to 6,000 Delivery Shares.
 
“Market Price of the Common Stock” shall mean the higher of: (i) the Closing
Price of the Common Stock on the Issue Date; and (ii) the VWAP (as defined
below) of the Common Stock for the Trading Day that is two (2) Trading Days
prior to the Exercise Date.
 
 
 

--------------------------------------------------------------------------------

 
 
“Note” or “Notes” shall have the meaning set forth in the Purchase Agreement.
 
“Transaction Documents” or “Transaction Document” shall have the meaning set
forth in the Purchase Agreement.
 
“VWAP” shall mean the volume-weighted average price of the Common Stock on the
Principal Market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.
 
(c) If the Notice of Exercise form elects a “cash” exercise (or if the cashless
exercise referred to in the immediately preceding subsection (b) is not
available in accordance with the terms hereof), the Exercise Price per share of
Common Stock for the Delivery Shares shall be payable, at the election of the
Holder, in cash or by certified or official bank check or by wire transfer in
accordance with instructions provided by the Company at the request of the
Holder.
 
(d) Upon the appropriate payment to the Company, if any, of the Exercise Price
for the Delivery Shares, together with the surrender of this Warrant (if
required), the Company shall promptly, but in no case later than the date that
is three (3) Trading Days following the date the Exercise Price is paid to the
Company (or with respect to a “cashless exercise,” the date that is three (3)
Trading Days following the Exercise Date), provided that the Common Stock is
then DTC Eligible (as defined in the Note), deliver or cause the Company’s
Transfer Agent (as defined in the Note) to deliver to Holder or its broker (as
designated in the Notice of Exercise), via reputable overnight courier, a
certificate, registered in the name of the Holder or its designee, representing
DTC Eligible Common Stock equal to the applicable number of Delivery Shares.  If
the Common Stock is not DTC Eligible at such time, such shall constitute a
breach of this Warrant (and thus an Event of Default under the Note), and the
Company shall instead, on or before the applicable date set forth above in this
subsection, issue and deliver to the Holder or its broker (as designated in the
Notice of Exercise), via reputable overnight courier, a certificate, registered
in the name of the Holder or its designee, representing the applicable number of
Delivery Shares. For the avoidance of doubt, the Company has not met its
obligation to deliver Delivery Shares within the required timeframe set forth
above unless Holder or its broker, as applicable, has actually received the
certificate representing the applicable Delivery Shares no later than the close
of business on the latest possible delivery date pursuant to the terms set forth
above.
 
(e) If Delivery Shares are delivered later than as required under subsection (d)
immediately above, the Company agrees to pay, in addition to all other remedies
available to the Holder in the Transaction Documents, a late charge equal to the
greater of (i) $2,000.00 and (ii) 2% of the product of (1) the sum of the number
of shares of Common Stock not issued to the Holder on a timely basis and to
which the Holder is entitled multiplied by (2) the Closing Sale Price (as
defined in the Note) of the Common Stock on the Trading Day immediately
preceding the last possible date which the Company could have issued such shares
of Common Stock to the Holder without violating this Warrant, per Trading Day
until such Delivery Shares are delivered. The Company shall pay any late charges
incurred under this subsection in immediately available funds upon demand;
provided, however, that, at the option of the Holder (without notice to the
Company), such amount owed may be added to the principal amount of the
Note.  Furthermore, in addition to any other remedies which may be available to
the Holder, in the event that the Company fails for any reason to effect
delivery of the Delivery Shares as required under subsection (d) immediately
above, the Holder may revoke all or part of the relevant Warrant exercise by
delivery of a notice to such effect to the Company, whereupon the Company and
the Holder shall each be restored to their respective positions immediately
prior to the exercise of the relevant portion of this Warrant, except that the
late charge described above shall be payable through the date notice of
revocation or rescission is given to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) The Holder shall be deemed to be the holder of the Delivery Shares issuable
to it in accordance with the provisions of this Section 2.1 on the Exercise
Date.
 
2.2. Ownership Limitation. Notwithstanding anything to the contrary contained in
this Warrant or the other Transaction Documents, if at any time the Holder shall
or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause the Holder (together with its
Affiliates) to own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (the “Maximum Percentage”), the Company
must not issue to the Holder shares of the Common Stock which would exceed the
Maximum Percentage. The shares of Common Stock issuable to the Holder that would
cause the Maximum Percentage to be exceeded are referred to herein as the
"Ownership Limitation Shares". The Company will reserve the Ownership Limitation
Shares for the exclusive benefit of the Holder. From time to time, the Holder
may notify the Company in writing of the number of the Ownership Limitation
Shares that may be issued to the Holder without causing the Holder to exceed the
Maximum Percentage. Upon receipt of such notice, the Company shall be
unconditionally obligated to immediately issue such designated shares to the
Holder, with a corresponding reduction in the number of the Ownership Limitation
Shares. Notwithstanding the forgoing, the term “4.99%” above shall be replaced
with “9.99%” at such time as the Market Capitalization of the Common Stock is
less than $5,000,000.00. Notwithstanding any other provision contained herein,
if the term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence,
such change to “9.99%” shall be permanent. For purposes of this Agreement, the
term “Market Capitalization of the Common Stock” shall mean the product equal to
(A) the average VWAP (as defined in the Note) of the Common Stock for the
immediately preceding fifteen (15) Trading Days, multiplied by (B) the aggregate
number of outstanding shares of Common Stock as reported on the Company’s most
recently filed Form 10-Q or Form 10-K.  By written notice to the Company, the
Holder may increase, decrease or waive the Maximum Percentage as to itself but
any such waiver will not be effective until the 61st day after delivery thereof.
The foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all Affiliates and assigns of the Holder.
 
3. Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver to the Holder
a new Warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.
 
4. Rights of the Holder. The Holder shall not, by virtue of this Warrant alone,
be entitled to any rights of a stockholder in the Company, either at law or in
equity, and the rights of the Holder with respect to or arising under this
Warrant are limited to those expressed in this Warrant and are not enforceable
against the Company except to the extent set forth herein.
 
5. Protection Against Dilution and Other Adjustments.
 
5.1. Capital Adjustments.  If the Company shall at any time prior to the
expiration of this Warrant subdivide the Common Stock, by split-up or stock
split, or otherwise, or combine its Common Stock, or issue additional shares of
its Common Stock as a dividend, the number of Warrant Shares issuable upon the
exercise of this Warrant shall forthwith be automatically increased
proportionately in the case of a subdivision, split or stock dividend, or
proportionately decreased in the case of a combination.  Appropriate adjustments
shall also be made to the Exercise Price, Conversion Price (in the event of a
cashless exercise), and other applicable amounts, but the aggregate purchase
price payable for the total number of Warrant Shares purchasable under this
Warrant (as adjusted) shall remain the same. Any adjustment under this
Section 5.1 shall become effective automatically at the close of business on the
date the subdivision or combination becomes effective, or as of the record date
of such dividend, or in the event that no record date is fixed, upon the making
of such dividend.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2. Reclassification, Reorganization and Consolidation.  In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then the Company shall make appropriate
provision so that the Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.
 
5.3. Subsequent Equity Sales. If the Company or any subsidiary thereof, as
applicable, at any time and from time to time while this Warrant is outstanding,
shall sell or grant any option to purchase, or sell or grant any right to
reprice, or otherwise dispose of or issue (or announce any offer, sale, grant or
any option to purchase or other disposition of) any Common Stock (including any
Common Stock issued under the Note, whether upon any type of conversion or any
Deemed Issuance (as defined in the Note)), preferred shares convertible into
Common Stock, or debt, warrants, options or other instruments or securities
which are convertible into or exercisable for shares of Common Stock (together
herein referred to as “Equity Securities”), at an effective price per share less
than the Exercise Price (such lower price, the “Base Share Price” and such
issuance collectively, a “Dilutive Issuance”) (if the holder of the Common Stock
or Equity Securities so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options, or rights per share
which are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share that is less than the Exercise
Price, such issuance shall be deemed to have occurred for less than the Exercise
Price on such date of the Dilutive Issuance), then (a) the Exercise Price shall
be reduced and only reduced to equal the Base Share Price, and (b) the number of
Warrant Shares issuable upon the exercise of this Warrant shall be increased to
an amount equal to the number of Warrant Shares the Holder could purchase
hereunder for an aggregate Exercise Price, as reduced pursuant to subsection (a)
above, equal to the aggregate Exercise Price payable immediately prior to such
reduction in Exercise Price.  Such adjustments shall be made whenever such
Common Stock or Equity Securities are issued. The Company shall notify the
Holder, in writing, no later than the Trading Day following the issuance of any
Common Stock or Equity Securities subject to this Section 5.3, indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price, or other pricing terms (such notice, the “Dilutive
Issuance Notice”). For purposes of clarification, whether or not the Company
provides a Dilutive Issuance Notice pursuant to this Section 5.3, upon the
occurrence of any Dilutive Issuance, after the date of such Dilutive Issuance
the Holder is entitled to receive the increased number of Warrant Shares
provided for in subsection (b) above at an Exercise Price equal to the Base
Share Price regardless of whether the Holder accurately refers to the Base Share
Price in the Notice of Exercise.  Additionally, following the occurrence of a
Dilutive Issuance, all references in this Warrant to “Warrant Shares” shall be a
reference to the Warrant Shares as increased pursuant to subsection (b) above,
and all references in this Warrant to “Exercise Price” shall be a reference to
the Exercise Price as reduced pursuant to subsection (a) above, as the same may
occur from time to time hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
5.4. Notice of Adjustment. Without limiting any other provision contained
herein, when any adjustment is required to be made in the number or kind of
shares purchasable upon exercise of this Warrant, or in the Exercise Price,
pursuant to the terms hereof, the Company shall promptly notify the Holder of
such event and of the number of Warrant Shares or other securities or property
thereafter purchasable upon exercise of this Warrant.
 
5.5. Exceptions to Adjustment.  Notwithstanding the provisions of Sections 5.3
and 5.4, no adjustment to the Exercise Price shall be effected as a result of an
Excepted Issuance.  “Excepted Issuances” shall mean, collectively, (a) the
Company’s issuance of securities in connection with strategic license agreements
and other partnering arrangements so long as any such issuances are not for the
purpose of raising capital and in which holders of such securities or debt are
not at any time granted registration rights, and (b) the Company’s issuance of
Common Stock or the issuance or grant of options to purchase Common Stock to
employees, directors, officers and consultants, authorized by the Company’s
board of directors pursuant to plans or agreements which are authorized,
constituted or in effect as of the Issue Date.
 
6. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock issuable on the exercise of this Warrant, the
Company at its expense will promptly cause its Chief Financial Officer or other
appropriate designee to compute such adjustment or readjustment in accordance
with the terms of this Warrant and prepare a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock issued or sold or deemed to have been issued or sold, (b) the
number of shares of Common Stock outstanding or deemed to be outstanding, and
(c) the Exercise Price and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. The
Company will forthwith mail a copy of each such certificate to the Holder and
any Warrant Agent (as defined below) appointed pursuant to Section 8
hereof.  Nothing in this Section 6 shall be deemed to limit any other provision
contained herein.
 
7. Transfer to Comply with the Securities Act. This Warrant, and the Warrant
Shares, have not been registered under the 1933 Act. Neither this Warrant nor
any of the Warrant Shares or any other security issued or issuable upon exercise
of this Warrant may be sold, transferred, pledged or hypothecated without (a) an
effective registration statement under the 1933 Act relating to such security or
(b) an opinion of counsel reasonably satisfactory to the Company that
registration is not required under the 1933 Act. Until such time as registration
has occurred under the 1933 Act, each certificate for this Warrant, the Warrant
Shares and any other security issued or issuable upon exercise of this Warrant
shall contain a legend, in form and substance satisfactory to counsel for the
Company, setting forth the restrictions on transfer contained in this Section 7;
provided, however, that the Company acknowledges and agrees that any such legend
shall be removed from all certificates for DTC Eligible Common Stock delivered
hereunder as such Common Stock is cleared and converted into electronic shares
by the DTC (as defined in the Note), and nothing contained herein shall be
interpreted to the contrary. Any such transfer shall be accompanied by a
transferor assignment substantially in the form attached to this Warrant as
Exhibit B (the “Transferor Assignment”), executed by the transferor and the
transferee and submitted to the Company. Upon receipt of the duly executed
Transferor Assignment, the Company shall register the transferee thereon as the
new Holder on the books and records of the Company and such transferee shall be
deemed a “registered holder” or “registered assign” for all purposes hereunder,
and shall have all the rights of the Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent (a “Warrant Agent”) for the purpose of issuing shares of Common Stock on
the exercise of this Warrant pursuant hereto, exchanging this Warrant pursuant
hereto, and replacing this Warrant pursuant hereto, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such Warrant Agent.
 
9. Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the Holder as the absolute owner
hereof for all purposes, notwithstanding any notice to the contrary.
 
10. Notices.  Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the Purchase Agreement,
the terms of which are incorporated herein by reference.
 
11. Supplements and Amendments; Whole Agreement.  This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant, together with the Purchase Agreement and all the other Transaction
Documents, taken together, contain the full understanding of the parties hereto
with respect to the subject matter hereof and thereof and there are no
representations, warranties, agreements or understandings with respect to the
subject matter hereof and thereof other than as expressly contained herein and
therein.
 
12. Descriptive Headings.  Descriptive headings of the sections of this Warrant
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.
 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
an officer thereunto duly authorized as of the Issue Date.
 
 

  THE COMPANY:           Dethrone Royalty Holdings, Inc.                  
By:
   

  Printed Name:    

  Title:            


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A

NOTICE OF EXERCISE OF WARRANT


TO:           DETHRONE ROYALTY HOLDINGS, INC.
ATTN: _______________
VIA FAX TO: (    )______________


The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of [_______] (the
“Warrant”), to purchase   shares of the common stock, $0.001 par value (“Common
Stock”), of DETHRONE ROYALTY HOLDINGS, INC., and tenders herewith payment in
accordance with Section 2 of the Warrant, as follows:


_______                      CASH: $__________________________ = (Exercise Price
x Delivery Shares)


_______
Payment is being made by:



_____
enclosed check

_____
wire transfer

_____
other



_______                      CASHLESS EXERCISE:


Net number of Delivery Shares to be issued to Holder: ______*


* based on:                      Current Market Value - (Exercise Price x
Exercise Shares)
    Adjusted Price of the Common Stock


Where:
Market Price of the Common Stock
[“MP”]                               =           $____________
Exercise
Shares                                                                               =           _____________
Current Market Value [MP x Exercise
Shares]                           =           $____________
Exercise
Price                                                                              
   =           $____________
Adjusted Price of the Common
Stock                                         =           $____________


Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.


It is the intention of the Holder to comply with the provisions of Section 2.2
of the Warrant regarding certain limits on the Holder’s right to receive shares
thereunder. The Holder believes this exercise complies with the provisions of
such Section 2.2. Nonetheless, to the extent that, pursuant to the exercise
effected hereby, the Holder would receive more shares of Common Stock than
permitted under Section 2.2, the Company shall not be obligated and shall not
issue to the Holder such excess shares until such time, if ever, that the Holder
could receive such excess shares without violating, and in full compliance with,
Section 2.2 of the Warrant.


As contemplated by the Warrant, this Notice of Exercise is being sent by
facsimile to the fax number and officer indicated above.


If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder either (1) has previously surrendered the
Warrant to the Company or (2) will surrender (or cause to be surrendered) the
Warrant to the Company at the address indicated above by express courier within
five (5) Trading Days after delivery or email or facsimile transmission of this
Notice of Exercise; provided that the Warrant Shares to be delivered pursuant to
this Notice of Exercise have been delivered to the Holder as of such date.
 
 
 

--------------------------------------------------------------------------------

 
 
So that DTC processing can begin, please deliver, via reputable overnight
courier, a certificate representing DTC Eligible Common Stock equal in number to
the Delivery Shares to:


Name: ______________________________________
Address: _____________________________________
               _____________________________________


To the extent the Delivery Shares are not DTC Eligible, please deliver a
certificate representing non-DTC Eligible Common Stock equal in number to the
Delivery Shares to the party and address set forth immediately above.


 
Dated:           _____________________


___________________________
[Name of Holder]


By:________________________


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of the Warrant)


For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the Warrant to Purchase Shares of Common Stock dated as of [_______] (the
“Warrant”) to purchase the percentage and number of shares of common stock,
$0.001 par value (“Common Stock”), of DETHRONE ROYALTY HOLDINGS, INC. specified
under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s), and appoints each such
person attorney to transfer the undersigned’s respective right on the books of
DETHRONE ROYALTY HOLDINGS, INC. with full power of substitution in the premises.


Transferees                                           Percentage Transferred
                                           Number Transferred








Dated:___________, ______


______________________________
[Transferor Name must conform to the name of Holder as specified on the face of
the Warrant]


By: ___________________________
Name: _________________________


Signed in the presence of:


_________________________
(Name)




ACCEPTED AND AGREED:


_________________________
[TRANSFEREE]


By: _______________________
Name: _____________________